452 So.2d 1052 (1984)
N.R., a Juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 83-1749.
District Court of Appeal of Florida, Third District.
July 10, 1984.
Bennett H. Brummer, Public Defender, and Beth C. Weitzner, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Jack B. Ludin, Asst. Atty. Gen., for appellee.
Before BARKDULL, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
The trial court's finding that appellant committed an act of delinquency is affirmed, but the offense is reduced from criminal mischief to attempted criminal mischief because the State failed to prove that the rocks hurled at a school building by appellant caused any damage. Damage *1053 to property is specifically made an element of the criminal mischief statute. See Section 806.13, Florida Statutes (1983).
Affirmed as reduced and remanded for further consistent proceedings.